UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6089



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC BERNARD HOPE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-99-7-V, CA-01-51-3-V-1)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Bernard Hope, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Bernard Hope seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, although we

grant leave to proceed in forma pauperis, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Hope, Nos. CR-99-7-V; CA-01-

51-3-V-1 (W.D.N.C. filed Dec. 19, 2001, entered Dec. 20, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2